Citation Nr: 1542022	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for disability of the right hand, rated as 10 percent disabling prior to May 6, 2015, and 70 percent disabling beginning May 6, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is associated with the record.  

The Board in June 2014 remanded the claim for further development.  While the case was in remand status, a June 2015 rating decision increased the rating for the Veteran's right hand disability from 10 to 70 percent, effective May 6, 2015.  This did not satisfy the Veteran's appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran contends that his service-connected right hand disability warrants higher evaluations than those assigned.  

The Veteran underwent VA examinations addressing his service-connected disability affecting the right hand in April 2013 and again in April 2015.  The extent and degree of disability presented significantly increased between the April 2013 and April 2015 examinations, including change from ankylosis affecting the fourth and fifth digits to ankylosis affecting the thumb and all fingers.  In April 2015, the examiner assessed the condition as a "claw hand in fixed position" with "muscle contraction observed" and "unable to grab or hold any objects."  This change is not explained by the record.  

At his April 2014 hearing before the undersigned the Veteran alleged an increase in severity of the service-connected disability since the most recent examination at that time, which was the April 2013 examination, though he did not then assert that he had loss of all use of the hand.  Rather, he asserted limited use, being able to extend the hand without difficulty, but inability to make a fist and inability to pick up small objects such as nails.  

While the Veteran's assertion of increased severity at the April 2014 hearing suggested a change in the status of his service-connected disability, it does little to explain the degree of discrepancies between the two most recent VA examinations.  Therefore, the Board has determined that another VA examination is in order.  Moreover, development to obtain any medical records pertaining to treatment or evaluation of the Veteran's right hand during the period of the claim is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular, the RO/AMC should explicitly ask the Veteran to provide authorization for records of treatment and hospitalization received at private treatment facilities since 2009.  He should be asked to describe any history of injuries, surgeries, or other conditions affecting the right upper extremity, in order to provide a coherent picture of the extent of service-connected residuals of the service-connected fracture residuals.  With the Veteran's authorization and assistance, records of treatment or evaluation should be sought from all indicated sources.   

2.  Thereafter, the Veteran should be afforded a VA examination by an appropriate examiner, other than those who examined him in September 2010, April 2013, and April 2015 for his residuals of fractures of the right ring and little fingers.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner should address the nature and severity of the Veteran's residuals of fractures of the right ring and little fingers, including any and all impairment of the hand as a whole or all affected parts as a result of the original hand injuries in service or as a result of residuals of those injuries.  

The examiner should review VA and private treatment records from the period of the claim, as well as the reports of the VA examinations in September 2010, April 2013, and April 2015 addressing the Veteran's service-connected disability originally involving the right fourth and fifth fingers.  

In addition to providing current findings necessary to rate the disability, the examiner should attempt to provide an assessment of the degree of disability present throughout the period of the claim September 2010 to the present).  In so doing, the examiner should attempt to reconcile the different disability pictures presented by the April 2013 and April 2015 VA examinations.

The examiner should also address the impact of the service-connected disability on the Veteran's capacity to perform activities of daily living, including during any flare-ups or intervals of exacerbation of the disability.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  Undertake any other indicated development.
 
4.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


